Name: Council Regulation (EEC) No 2167/89 of 18 July 1989 fixing an intervention threshold for oranges in Spain for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  Europe
 Date Published: nan

 20 . 7. 89 Official Journal of the European Communities No L 208/3 COUNCIL REGULATION (EEC) No 2167/89 of 18 July 1989 fixing an intervention threshold for oranges in Spain for the 1988/89 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organi ­ zation of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1119/89 (2), and in particular Article 16b (2) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 16b of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (3), as amended by Regulation (EEC) No 1521 /89 (4) fixes an intervention threshold for oranges for the Community as constituted at 31 December 1985 ; Whereas oranges have been bought in Spain during the 1988/89 marketing year ; whereas an intervention threshold should therefore also be fixed for that product in Spain ; Whereas, for the purposes of fixing that threshold and determining the consequences of exceeding the threshold, the criteria used for the Community as constituted at 31 December 1985 should be followed, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1988/89 marketing year, an intervention threshold is hereby fixed for oranges in Spain at 1 5 % of average production to be consumed fresh in the last five marketing years for which data are available . 2. The Commission shall adopt the intervention threshold provided for in paragraph 1 in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72. Article 2 Where quantities of oranges offered for intervention in Spain in the 1988/89 marketing year exceed the threshold laid down in Article 1 , the institutional prices applying in Spain for the 1989/90 marketing year shall be reduced by 1 % for each 18 100 tonnes by which that threshold is exeeded. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1989. For the Council The President R. DUMAS (') OJ No L 118, 20 . 5, 1972, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 12. : ( 5) OJ No L 198, 26. 7, 1988, p. 9 . (4) OJ No L 149, 1 . 6 . 1989, p. 1 .